Grant, C. J.
(after stating the facts). No issue was framed. The allegations of the answer, for the purposes of this motion, must therefore be taken as true. Besides, it is apparent that serious inconvenience and danger to health would result from a summary deprivation of the use of the water and sewers. The houses are provided *692with water-closets and modern arrangements for the use of water and sewage.
We do hot think that the discretionary writ of mandamus should be summarily used when its use would result so disastrously. We the more readily come to this conclusion because it appears that the State is not suffering any loss from the arrangement, the answer asserting that the State is now deriving a profit from it. We do not therefore think it essential to determine the legal questions involved. It is to be presumed that the respondent will carry out in good faith its determination to end the contract at the time proposed.
It may not be improper to say that the respondent is not by the act of the legislature expressly empowered to make such contracts. It is at least a doubtful question whether such power exists by implication. It must not be inferred that we hold that the legislature may confer such power upon the respondent. These questions are left for future determination should the occasion ever require!
For the reason above given, the writ is denied.
Blair, Montgomery, Ostrander, and Hooker, JJ., concurred.